per curiam:
Una vez más nos vemos precisados a ejercer nuestra facultad disciplinaria contra un integrante de la clase togada por incumplir con las órdenes de este Tribunal.
El Ledo. Osvaldo Ortiz Medina (licenciado Ortiz Medina) fue admitido al ejercicio de la abogacía el 26 de junio de 1987. El 2 de octubre de 1987 prestó juramento para ejercer el notariado en nuestra jurisdicción. Por los funda-mentos que enunciamos a continuación, se ordena la sus-pensión inmediata e indefinida del licenciado Ortiz Medina del ejercicio de la abogacía y de la notaría.
A continuación, exponemos los antecedentes fácticos que sostienen nuestro dictamen.
HH
El proceso disciplinario contra el licenciado Ortiz Medina surgió como consecuencia del caso civil Banco Bilbao Vizcaya de Puerto Rico v. Cario Aymat, CD-1994-1021, sobre cobro de dinero y ejecución de hipoteca. Al revisar una orden de lanzamiento emitida por el foro de instancia en dicho proceso, el Tribunal de Apelaciones nos refirió al li-cenciado Ortiz Medina para la investigación disciplinaria correspondiente, puesto que el letrado compareció ante dicho foro a pesar de haber autorizado las escrituras de com-praventa en virtud de las cuales se reclamaban ciertos de-rechos propietarios.(1) El foro a quo emitió una Resolución en la que confirmó la orden de lanzamiento emitida por el foro de instancia. Así las cosas, los allí recurrentes deman-daron al licenciado Ortiz Medina por alegada impericia profesional.(2)
*28La reclamación de impericia profesional fue bifurcada. El 16 de abril de 2004, el foro de instancia dictó una Sen-tencia Parcial. Resolvió, inter alia, que el licenciado Ortiz Medina había sido negligente. La decisión fue apelada. El 21 de octubre de 2004, el foro a quo emitió una Sentencia en la que confirmó el dictamen emitido por el foro de instancia.(3) Así las cosas, y antes de celebrada la vista en su fondo sobre daños, el licenciado Ortiz Medina llegó a un acuerdo transaccional con los demandantes.(4) El 15 de diciembre de 2006, el foro de instancia emitió una Sentencia Parcial en la que autorizó el desistimiento voluntario de las reclamaciones presentadas en su contra. El 2 de julio de 2007 dicho foro dictó Sentencia final en la que declaró “con lugar” la demanda contra los codemandados.
El procedimiento disciplinario contra el licenciado Ortiz Medina transcurrió paralelamente. El 25 de abril de 2003 ordenamos la paralización de la investigación disciplinaria en su contra hasta tanto finalizara la reclamación de impe-ricia profesional. No obstante, le ordenamos que nos mantu-viera informado sobre el estado procesal de la reclamación.
Luego de varios trámites procesales, el 24 de junio de 2005 emitimos una Resolución en la que le ordenamos al licenciado Ortiz Medina que nos informara el estado pro-cesal de la reclamación de impericia profesional en su contra. El 10 de julio de 2005, el licenciado Ortiz Medina presentó una Moción Informativa, en la que indicó que tal reclamación se encontraba sub-judice, pues estaba pen-diente la vista en su fondo sobre daños. Posteriormente, ordenamos al licenciado Ortiz Medina que nos informara el estado procesal de la reclamación en su contra mediante Resoluciones de 20 de agosto de 2008 y de 2 de febrero de 2011, respectivamente.
*29El 4 de junio de 2012 emitimos una Resolución en virtud de la cual tomamos conocimiento de que en el 9 de julio de 2007 el foro de instancia había dictado sentencia final en el caso de impericia profesional. Concedimos entonces un tér-mino al licenciado Ortiz Medina para que se expresara en cuanto a la continuación del proceso disciplinario. El le-trado indicó que para la fecha cuando el foro de instancia dictó la Sentencia Final, este ya no era parte en el pleito, pues los demandantes habían desistido de la reclamación en su contra.
Luego de varios trámites procesales, la Procuradora General emitió su informe. Recomendó la suspensión inme-diata e indefinida del peticionario del ejercicio de la notaría.(5) El 27 de enero de 2017, luego de haber evaluado el Informe de la Procuradora General, suspendimos del ejercicio de la notaría al licenciado Ortiz Medina, como me-dida cautelar, entretanto se presentaba la querella correspondiente.
El licenciado Ortiz Medina presentó una Solicitud de Reconsideración. El 14 de marzo de 2017 la denegamos, ordenamos la paralización del procedimiento disciplinario en su contra y le concedimos un término de quince (15) días *30para que mostrara causa por la cual no debía ser suspen-dido del ejercicio de la abogacía. Ello, pues al examinar la totalidad del expediente nos percatamos que el licenciado Ortiz Medina nos había ocultado información pertinente al proceso disciplinario de epígrafe por más de diez (10) años. Específicamente, omitió informarnos: (1) la determinación de negligencia que hizo el foro de instancia en su contra; (2) la sentencia emitida por el foro a quo, en la que se confirmó la determinación del foro de instancia, y (3) la transacción extrajudicial que llevó a cabo con los deman-dantes y en virtud de la cual se dictó Sentencia Parcial desestimando las reclamaciones en su contra.
Ante la Solicitud de Prórroga presentada por el licen-ciado Ortiz Medina, le concedimos un término final e impro-rrogable de cinco (5) días para que cumpliera con nuestra Resolución de 14 de marzo de 2017. El letrado compareció mediante un escrito intitulado Moción de Cumplimiento de Orden. Enumeró tres (3) motivos para justificar sus omisiones. Primero, indicó que tanto la determinación de negligencia hecha por el foro de instancia como la sentencia del Tribunal de Apelaciones que la confirmó surgían del ex-pediente del caso, Núm. XDP-1998-0355. Señaló que “[djichos documentos no se pueden ocultar. Son documentos públicos. Incluso el honorable Tribunal Supremo pudo to-mar conocimiento judicial de la existencia de los mismos”. Moción en cumplimiento de orden, 24 de abril de 2017, pág. 1. Segundo, señaló que cuando las sentencias advinieron finales y firmes, este indemnizó a los demandantes con $30,000 y que dicha indemnización motivó la Sentencia Par-cial en la que se archivó la reclamación en su contra. Ter-cero, puntualizó que una vez archivado el caso, “quizás de forma errónea, pero sin que mediara mala f[e]”, entendió que la reclamación en su contra por impericia profesional había finalizado sin peijuicio a que la determinación de ne-gligencia se utilizara en su contra durante el proceso disciplinario. Id.
*31Evaluada la moción, pasemos a exponer la normativa aplicable a esta relación de hechos.
H—I
El Canon 9 del Código de Ética Profesional, 4 LPRAAp. IX, dispone que todo abogado deberá observar hacia los tribunales una conducta que se caracterice por el mayor respeto y diligencia. La naturaleza de la función de abogado requiere de una atención escrupulosa y obediencia completa a las órdenes de este Tribunal, particularmente cuando se trata de procedimientos sobre conducta profesional. In re Bello Rivera, 192 DPR 812 (2015); In re Pacheco Pacheco, 192 DPR 553 (2015).
Además, hemos señalado reiteradamente que desatender las órdenes judiciales constituye un serio agra-vio a la autoridad de los tribunales e infringe el referido Canon 9. In re Bello Rivera, supra; In re De Jesús Román, 192 DPR 799 (2015). Asimismo, hemos advertido que pro-cede su suspensión del ejercicio de la profesión cuando un abogado no atiende con diligencia nuestros requerimientos y se muestra indiferente a nuestros apercibimientos de impo-nerle sanciones disciplinarias. In re Ezratty Samo et al., 194 DPR Ap. (2016). Igualmente, y además de denotar indisci-plina, desobediencia, displicencia, falta de respeto y contu-macia hacia las autoridades, desatender nuestras órdenes en el curso de un procedimiento disciplinario revela una gran fisura en el buen carácter que debe exhibir todo miem-bro de la profesión legal. In re Escalona Colón, 149 DPR 900, 901 (1999). Recientemente hemos ejercido nuestra au-toridad disciplinaria para suspender a miembros de la pro-fesión por dilatar injustificadamente el proceso disciplinario en su contra mediante la desatención a las órdenes de este Tribunal. In re Irizarry Irizarry, 190 DPR 368 (2014).
*32r-H HH I—i
Según relatáramos, el licenciado Ortiz Medina ha in-cumplido reiteradamente con nuestras órdenes y nuestros requerimientos. Peor aún, nos ocultó información alta-mente pertinente al proceso disciplinario de epígrafe. Ello no tiene cabida en nuestra profesión. Nos explicamos.
El 25 de abril de 2003 paralizamos la investigación dis-ciplinaria contra el licenciado Ortiz Medina en considera-ción a que aún estaba pendiente de resolución judicial la reclamación de impericia profesional presentada en su contra. La paralización estaría en vigor hasta que dicho pro-ceso judicial culminara. No obstante, le impusimos al licen-ciado Ortiz Medina la obligación afirmativa de mantenemos informados sobre el estado procesal del caso. En respuesta a nuestros requerimientos, el 10 de julio de 2005 el licenciado Ortiz Medina indicó que el pleito de impericia profesional en su contra se encontraba sub-judice, pues estaba pendiente la vista en su fondo sobre daños. Empero, obvió cumplir con nuestra orden en lo atinente a una etapa procesal medular, para fines de nuestra jurisdicción disciplinaria. Nótese que para esta fecha ya el Tribunal de Primera Instancia había emitido una Resolución en la que había determinado que el licenciado Ortiz Medina había sido negligente y el Tribunal de Apelaciones había emitido una Sentencia en la que había confirmado dicha determinación. Cabe destacar que esa no fue la única oportunidad que el licenciado Ortiz Medina tuvo para informarnos lo que realmente había acontecido en la reclamación de impericia profesional en su contra.
El 20 de agosto de 2008 le ordenamos nuevamente al licenciado Ortiz Medina que nos informara el estado pro-cesal de la reclamación de impericia profesional en su contra. El 12 de septiembre de 2008 presentó un escrito en el que solicitó veinte (20) días para cumplir con la orden mediante la presentación de unos documentos certificados que había solicitado. De dicha solicitud no surge qué docu-*33mentos pretendía presentar ni para qué propósitos quería presentarlos. Peor aún, no surge del expediente que haya presentado documento alguno ni dentro ni fuera del término solicitado. No obstante, y a pesar de su incumplimiento, el 2 de febrero de 2011 le ordenamos de nuevo que nos infor-mara el estado procesal de la reclamación en su contra. El 24 de marzo de 2011, el licenciado Ortiz Medina nos indicó que el pleito se encontraba pendiente en despacho. Nueva-mente, y por tercera ocasión, el licenciado Ortiz Medina omitió informarnos los acontecimientos reales de la recla-mación de impericia profesional instada en su contra.
El 4 de junio de 2012 emitimos una Resolución en virtud de la cual tomamos conocimiento judicial de que el 9 de julio de 2007 el foro de instancia había dictado sentencia en el caso en cuestión. Le ordenamos al licenciado Ortiz Medina que se expresara en torno a la continuación del proceso dis-ciplinario en su contra. Este indicó que para la fecha cuando el pleito en su contra había culminado, este ya no era parte en el pleito en virtud de un desistimiento voluntario. Por primera ocasión informó que los demandantes habían desis-tido de la reclamación en su contra. No obstante, y por cuarta ocasión, el licenciado Ortiz Medina ocultó que el foro de instancia había hecho una determinación de negligencia en su contra, la cual posteriormente fue confirmada por el foro a quo. En fin, el licenciado Ortiz Medina nunca nos informó que el caso de impericia profesional en su contra había culminado, aun cuando sabía que el proceso discipli-nario en su contra se había paralizado hasta tanto culmi-nara el de impericia. Examinando lo acontecido de la forma más favorable para el licenciado Ortiz Medina, mediante su omisión e inacción —ambas injustificadas y en claro menos-precio de nuestras directrices— este logró mantener parali-zada la investigación disciplinaria en su contra por al menos cinco (5) años.
El incumplimiento reiterado y obstinado por parte del licenciado Ortiz Medina con las órdenes de este Tribunal *34denota dejadez y despreocupación, máxime cuando su in-cumplimiento, al mismo tiempo, ha consistido en la oculta-ción de información requerida por este Tribunal. Cabe des-tacar que el licenciado Ortiz Medina estaba obligado a informar el estado procesal real de la reclamación de im-pericia profesional presentada en su contra. Después de todo, paralizamos el proceso disciplinario en su contra en consideración a que dicha reclamación todavía estaba pendiente. Aun así, y en claro desafío a este Tribunal, el licenciado Ortiz Medina indicó, en respuesta a la orden de mostrar causa, que obraban en el expediente judicial tanto la Resolución del foro de instancia (que determinó que el licenciado Ortiz Medina había sido negligente) como la Sentencia del foro a quo (en la que se confirmó dicha determinación). Indicó que dichos documentos eran públi-cos y que no se podían ocultar, por lo que este Tribunal muy bien pudo haber tomado conocimiento judicial de la existencia de estos. Esta actitud de indiferencia y menos-precio a la autoridad de este Tribunal constituye un patrón de desidia y refleja la falta de interés en continuar ejer-ciendo la profesión. Su conducta es inaceptable e incompatible con el ejercicio de la profesión de la abogacía.
Por los fundamentos expuestos en la Opinión per cu-riam que antecede, la cual se hace formar parte de la sen-tencia, se suspende inmediata e indefinidamente del ejerci-cio de la abogacía al Ledo. Osvaldo Ortiz Medina. Se le impone el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos, devolverles cualesquiera honorarios recibidos por trabajos no realiza-dos e informar inmediatamente de su suspensión a los foros judiciales y administrativos en los que tenga asuntos pendientes. Además, tiene la obligación de acreditar ante este Tribunal el cumplimiento con lo anterior en el término de treinta (30) días a partir de la notificación de esta Opi-nión “per curiam” y Sentencia.

Se dictará Sentencia de conformidad.

*35La Jueza Presidenta Oronoz Rodríguez y la Juez Aso-ciada Señora Rodríguez Rodríguez no intervinieron.

 Banco Bilbao Vizcaya v. Cario Aymat, et al., KLCE00-01092, Resolución del 24 de octubre de 2001, pág. 7.


 Esterás Burgos v. Carlo Aymat, et al., Civil Núm. IDP-1998-0355. Los señores Aymat-Díaz fueron incluidos como codemandados. Alegaron que este había sido ne-gligente al: (1) no informarles sobre la existencia de la hipoteca y (2) presentar tardíamente las escrituras de compraventa, permitiendo de esta forma que sus res-pectivas participaciones sobre la finca fueran vendidas en una subasta judicial.


 Sentencia de 21 de octubre de 2004, KLAN200400809.


 El licenciado Ortiz Medina pagó $30,000 a los comuneros como parte de la transacción extrajudicial.


 La Procuradora General imputó al licenciado Ortiz Medina la comisión de las faltas siguientes: (1) afirmar hechos falsos con conocimiento de su falsedad, en vio-lación a la fe pública notarial; (2) no advertir las consecuencias del Aviso de De-manda ni de celebrar la compraventa sin haber sometido la segregación a la consi-deración de la Administración de Reglamentos y Permisos, y (3) pretender burlar la orden del tribunal de Aviso de Demanda al solicitar su cancelación. También reiteró la determinación del foro primario a los efectos de que el licenciado Ortiz Medina no había realizado un estudio de título. Sostuvo que tampoco incluyó la escritura de compraventa otorgada por los señores Vázquez-Burke en su índice notarial y que este había aceptado haber autorizado dicha escritura tras haberlo negado inicial-mente, lo que denotó falta de sinceridad. Añadió que el licenciado Ortiz Medina había representado legalmente a los señores Aymat-Díaz durante el recurso de cer-tiorari, a pesar de haber intervenido como notario en unos documentos relacionados con el pleito pendiente, todo en violación a las normas de conducta profesional. Es-pecíficamente, se le imputó la violación al Art. 2 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2002; las Reglas 2, 5 y 12 del Reglamento Notarial de Puerto Rico, 4 LPRA Ap. XXIV; los Cánones 18-19, 35 y 38 del Código de Ética Profesional, 4 LPRAAp. IX, y los Arts. 38,42—43 y 112 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 LPRA ants. sees. 2201, 2205-2206 y 2401). Véase Informe de la Procura-dora General, págs. 16-17.